       Case 3:18-cv-03521-RS Document 101 Filed 02/09/21 Page 1 of 10



 1   ANTHONY L. FRANÇOIS, No. 184100
     Email: afrançois@pacificlegal.org
 2   CHARLES T. YATES, No. 327704
     Email: cyates@pacificlegal.org
 3   Pacific Legal Foundation
     930 G Street
 4   Sacramento, California 95814
     Telephone: (916) 419-7111
 5   Facsimile: (916) 419-7747

 6   Attorneys for Proposed Defendant-Intervenors
     Chantell and Michael Sackett
 7

 8                                    UNITED STATES DISTRICT COURT

 9                                 NORTHERN DISTRICT OF CALIFORNIA

10

11    WATERKEEPER ALLIANCE, INC., et al.,                    Case No. 3:18-cv-03521-RS
12                          Plaintiffs,
                                                           REPLY OF PROPOSED
13           v.                                          DEFENDANT-INTERVENORS
                                                      CHANTELL AND MICHAEL SACKETT
14    ANDREW R. WHEELER, as Administrator                     IN SUPPORT OF
      of the U.S. Environmental Protection                MOTION TO INTERVENE
15    Agency, et al.,
                                                     Date: February 25, 2021
16                          Defendants.              Time: 1:30 p.m.
17                                                   Place: San Francisco Court
                                                             Courtroom 3 – 17th floor
18                                                   Judge: The Hon. Richard Seeborg
                                                     Action Filed: 6/13/18
19

20

21

22

23

24

25

26

27

28

     Reply ISO MTI
     No. 3:18-cv-03521-RS
           Case 3:18-cv-03521-RS Document 101 Filed 02/09/21 Page 2 of 10



 1                                            INTRODUCTION

 2             Proposed Defendant-Intervenors Chantell and Michael Sackett (the Sacketts) reply as

 3   follows to the Opposition of Plaintiffs Waterkeeper Alliance, Inc., et al. (Waterkeeper), and

 4   respectfully request that the Court grant their motion to intervene.

 5             The Sacketts meet the requirements for intervention of right under Federal Rule of Civil

 6   Procedure 24(a)(2). Waterkeeper concedes all elements of the Ninth Circuit test for intervention of

 7   right, except for one. ECF No. 100. By failing to argue otherwise, Waterkeeper concedes that the

 8   Sacketts’ motion is timely, that they have significant interests in this litigation, and that disposition

 9   of this case plainly threatens to impair and impede these interests. Id. Waterkeeper only contends

10   that Defendants the U.S. Environmental Protection Agency (EPA) and the U.S. Army (Army)

11   (together, “the Agencies”), adequately represent the Sacketts’ interests. Waterkeeper’s arguments

12   are unavailing.

13             Waterkeeper concedes that the Agencies have rejected the Sacketts’ arguments for

14   upholding the Navigable Waters Protection Rule (Rule). Waterkeeper argues that the Sacketts’

15   proposed defense of the Rule is precluded, and that the Agencies’ preferred defense of it is therefore

16   adequate. But Waterkeeper’s position is contradicted by Ninth Circuit authority, misconstrues the

17   argument, and appears to require the Court to prematurely reach a conclusion on the merits. Failing

18   to establish that the Sacketts’ arguments are precluded, Waterkeeper presents little more than a

19   handful of unavailing disagreements with the Sacketts’ Motion to Intervene. Finally, Waterkeeper

20   ignores that the Agencies are now in the process of revisiting the Rule and may soon reverse course

21   on its defense. See ECF No. 99.

22             In opposing permissive intervention Waterkeeper baselessly asserts that the Sacketts’

23   participation would prejudice the existing parties, and repeats its flawed arguments that the

24   Sacketts’ interests are adequately represented. With no evidence that the Sacketts’ participation

25   would prejudice the existing parties whatsoever, Waterkeeper provides no compelling reason why

26   this Court should impose limitations on the Sacketts’ participation.

27   ///

28   ///

     Reply ISO MTI                                       1
     No. 3:18-cv-03521-RS
          Case 3:18-cv-03521-RS Document 101 Filed 02/09/21 Page 3 of 10



 1                                              ARGUMENT

 2   I.       EPA and the Army Will Not Adequately Represent the Sacketts’ Interests
              and the Sacketts Are Entitled to Intervention as of Right Under Rule 24(a)
 3
              A.     The Sacketts and the Agencies Have Clearly
 4                   Divergent Interests in the Outcome of This Litigation
 5            The Sacketts’ have met their “minimal” burden in showing that EPA and the Army do not
 6   adequately represent their interests. Arakaki v. Cayetano, 324 F.3d 1078, 1086 (9th Cir. 2003). The
 7   Sacketts and the Agencies do not share an “identical interest” in the outcome of this litigation, such
 8   that an assumption of adequacy should apply. See ECF No. 100 at 3. The Sacketts are private
 9   landowners who seek intervention to defend their long-term interests in developing and enjoying
10   their Idaho property. See ECF No. 95 at 7–9; ECF No. 95-1 (Sackett Decl.). The Agencies—if they
11   seek to defend the Navigable Waters Protection Rule at all, see ECF No. 99—will seek an outcome
12   upholding their ability to define and redefine “navigable waters” as an exercise of agency
13   discretion. See, e.g., Notice of Motion and Defendants’ Opposition to Plaintiffs’ Motion for
14   Summary Judgment/Cross-Motion for Summary Judgment at 10–26, California v. Wheeler,
15   No. 3:20-cv-03005-RS (Jan. 19, 2021), ECF No. 215 at 22–38 (arguing that the Rule should be
16   upheld as an exercise of agency discretion under Chevron and Brand X). This legal position limits
17   or eliminates any permanent regulatory relief the Sacketts may gain from the Rule. This clear
18   divergence in interest is especially significant since the Agencies now appear poised to use their
19   claimed discretion to once again reverse course on how they interpret the term “navigable waters.”
20   See ECF No. 99. Waterkeeper ignores this disparity between the Sacketts’ and the Agencies’
21   interests.
22            B.     The Sacketts Have Demonstrated That the
                     Agencies Will Not Adequately Represent Their
23                   Interests Under the Three Ninth Circuit Factors 1

24            Based upon the Sacketts’ and the Agencies’ clearly divergent objectives, no assumption of
25   adequacy should apply. Even when applicable, this assumption and its requirements of a
26   “compelling showing” stand only for the rule that a proposed intervenor must offer a nonspeculative
27
     1
      Beyond briefly acknowledging them, see ECF No. 100 at 3, Waterkeeper does not systematically
28   or explicitly discuss the three Ninth Circuit factors in their Opposition.

     Reply ISO MTI                                      2
     No. 3:18-cv-03521-RS
       Case 3:18-cv-03521-RS Document 101 Filed 02/09/21 Page 4 of 10



 1   basis for inadequacy of representation that constitutes more than a difference in “litigation

 2   strategy.” Perry v. Proposition 8 Official Proponents, 587 F.3d 947, 954 (9th Cir. 2009); see also

 3   Prete v. Bradbury, 438 F.3d 949, 957–59 (9th Cir. 2006) (“emphasiz[ing] that the burden of

 4   showing inadequacy of representation is generally minimal,” even where an assumption of

 5   adequacy was applied, and a “compelling showing” of inadequacy required).

 6          The Sacketts have met this “minimal burden” and have demonstrated conclusively under

 7   each Ninth Circuit factor that the Agencies will not adequately represent their interests.

 8                  1.      EPA and the Army Will Neglect the Sacketts’ Chevron Step One
                            Argument for Upholding the Navigable Waters Protection Rule
 9

10          Applying the first Ninth Circuit factor, the Agencies’ interests as regulators in maintaining

11   the broadest possible discretion to reinterpret a congressional grant of authority is such that they

12   will not “undoubtedly make all of [the Sacketts’] arguments.” Citizens for Balanced Use v.

13   Montana Wilderness Ass’n, 647 F.3d 893, 898 (9th Cir. 2011) (quoting Arakaki, 324 F.3d at 1086).

14   Indeed, considering the change in presidential administration and recent Executive Order 13990, it

15   is unclear whether the Agencies will defend the Rule at all. See ECF No. 99.

16          Waterkeeper concedes that EPA and the Army have explicitly rejected the Sacketts’

17   position that the Clean Water Act compels the Agencies’ interpretation of the statutory term

18   “navigable waters,” as it applies to “adjacent wetlands.” ECF No. 100 at 4–5 (citing 85 Fed. Reg.

19   at 22,252, 22,273, 22,314). But Waterkeeper turns the Ninth Circuit requirement on its head by

20   arguing that the Agencies’ confirmed rejection of the Sacketts’ position somehow results in

21   adequate representation of the Sacketts’ interests. ECF No. 100 at 5. Waterkeeper’s argument that

22   the Sacketts’ potential defense is not “meritorious” is contradicted by Ninth Circuit authority and

23   misstates the argument. The Sacketts’ argument that binding Supreme Court precedent and a plain

24   reading of the Clean Water Act compel the Rule’s redefinition of “adjacent wetlands,” is not a

25   prohibited “post-hoc rationale.” See ECF No. 100 at 5 (citing Motor Vehicle Ass’n of U.S., Inc. v.

26   State Farm Mut. Auto Ins. Co., 463 U.S. 29, 50 (1983)). The Ninth Circuit holds that the general

27   principle against post-hoc rationalizations set forth in SEC v. Chenery Corp is inapplicable where

28   “the issue in dispute is the interpretation of a federal statute.” Railway Labor Execs.’ Ass’n v.

     Reply ISO MTI                                      3
     No. 3:18-cv-03521-RS
         Case 3:18-cv-03521-RS Document 101 Filed 02/09/21 Page 5 of 10



 1   Interstate Commerce Comm., 784 F.2d 959, 969 (9th Cir. 1986) (citing U.S. Securities and

 2   Exchange Comm. v. Chenery Corp., 332 U.S. 194, 196 (1947) (Chenery II). 2

 3           The Agencies’ power to regulate “adjacent wetlands” as “navigable waters” under the Clean

 4   Water Act is unquestionably a matter of statutory construction. See Rapanos v. United States, 547

 5   U.S. 715, 740–42 (2006); id. at 759 (Kennedy, J., concurring). As such, in the Ninth Circuit

 6   Chenery does not apply to the Sacketts’ argument that the adjacent wetlands definition in the Rule

 7   is compelled by the plain text of the Clean Water Act. See Railway Labor Execs.’, 784 F.2d at 969. 3

 8   Waterkeeper fails to cite this Ninth Circuit precedent, let alone show why this Court should depart

 9   from it. See ECF No. 100 at 5. Thus, there are no grounds for Waterkeeper’s assertion that the

10   Sacketts have not raised a “meritorious” defense, or that this renders the Agencies’ representation

11   of their interests adequate. See id.

12
     2
13     Other Circuits follow the same rule. See, e.g., Koyo Seiko Co. v. United States, 95 F.3d 1094,
     1099–1102 (Fed. Cir. 1996) (affirming a proceeding on grounds other than those in the agency’s
14   record and finding Chenery inapplicable where the “the sole issue is one of statutory construction,”
     the “plain language of the statute compels the conclusion,” and the conclusion does not “implicate
15   the exercise of agency discretion.”); Ark. AFL-CIO v. Fed. Commc’ns Comm’n, 11 F.3d 1430, 1440
16   (8th Cir. 1993) (plurality opinion) (courts may find additional bases “for a correct legal result”
     beyond those offered by the agency; “the Supreme Court clearly limited Chenery to situations in
17   which the agency failed to make a necessary determination of fact or of policy.”); N.C. Comm’n of
     Indian Affairs v. U.S. Dep’t of Labor, 725 F.2d 238, 240 (4th Cir. 1984), cert. denied, 469 U.S. 828
18   (1985) (no “Chenery problem . . . because the question of interpretation of a federal statute is not
     ‘a determination or judgment which an administrative agency alone is authorized to make.’”
19
     (quoting Chenery II, 332 U.S. at 196); cf. Chenery II, 332 U.S. at 196 (Chenery only applicable
20   when “dealing with a determination or judgment which an administrative agency alone is
     authorized to make. . . .”); Social Sec. Bd. v. Nierotko, 327 U.S. 358, 369 (1946) (“it is a ‘judicial
21   function,” and not that of an agency, to decide the final “limits of its statutory power”).
     3
       Especially where the Agencies’ interpretation of a statute is compelled, applying Chenery would
22   be pointless. See generally Kevin M. Stack, The Constitutional Foundations of Chenery, 2017 Yale
23   L.J. 952, 965–66; id. at 966 (“As Judge Friendly put it, ‘[W]hen agency action is statutorily
     compelled, it does not matter that the agency which reached the decision required by law did so on
24   a debatable or even a wrong ground, for remand in such a case would be but a useless formality.’”)
     (citing Henry J. Friendly, Chenery Revisited: Reflections on the Reversal and Remand of
25   Administrative Orders, 1969 Duke L.J. 199, 210)); cf. Morgan Stanley Capital Group, Inc. v. Public
     Utility Dist. No. 1., 554 U.S. 527, 544–45 (2008) (that agency “provided a different rationale for”
26
     a result compelled by Supreme Court precedent was “no cause for upsetting its ruling” because
27   “[t]o remand would be an idle and useless formality. Chenery does not require that we convert
     judicial review of agency action into a ping-pong game.” (quoting Nat’l Labor Relations Bd. v.
28   Wyman–Gordon Co., 394 U.S. 759, 766–767, n.6 (1969) (plurality opinion))).

     Reply ISO MTI                                      4
     No. 3:18-cv-03521-RS
       Case 3:18-cv-03521-RS Document 101 Filed 02/09/21 Page 6 of 10



 1          Furthermore, by saying that the Sacketts’ argument is not “meritorious,” Waterkeeper

 2   appears to request a premature substantive ruling on the Sacketts’ defense of the Rule. See ECF

 3   No. 100 at 5. That would be inappropriate at this stage of the proceedings. Waterkeeper cites no

 4   authority for the proposition that a Court should make an ultimate decision on the merits of an

 5   intervenor’s proposed arguments before resolving the right to intervene in the first place. The best

 6   they point to is the passing phrase that a proposed intervenor “demonstrate a likelihood that the

 7   government will abandon or concede a potentially meritorious reading of the statute” in question.

 8   California ex rel. Lockyer v. United States, 450 F.3d 436, 444 (9th Cir. 2006) (emphasis added);

 9   ECF No. 100 at 5 (citing Lockyer). This is precisely what the Sacketts have demonstrated. And

10   nothing in Lockyer holds that a court must independently assess and rule on the merits of an

11   intervenor’s proposed arguments before granting intervention. Intervenors are routinely granted

12   party status without ultimately prevailing on the merits in the Ninth Circuit. And Circuit precedent

13   supports the Sacketts’ position on Chenery, so the Sacketts’ arguments are certainly potentially

14   meritorious. See Railway Labor Execs.’, 784 F.2d at 969. If the Sacketts are granted intervention,

15   they will fully brief their position on the merits at the appropriate time.

16                  2.      EPA and the Army Are Not “Capable
17                          and Willing” to Make the Sacketts’ Arguments

18          Applying the second Ninth Circuit factor, the Agencies—as regulators concerned with

19   maintaining their discretion to broadly interpret a congressional grant of authority—are not

20   “capable and willing to make” the Sacketts’ argument that the exclusion of non-abutting wetlands

21   from the definition of “navigable waters” was compelled by the Clean Water Act. Citizens for

22   Balanced Use, 647 F.3d at 898.

23          Waterkeeper soft sells the thirteen-year litigation history between EPA and the Sacketts

24   (which is currently submitted after oral argument before the Ninth Circuit) by asserting that the

25   Agencies and the Sacketts are “seeking the same limited interpretation” of the Clean Water Act.

26   ECF No. 100 at 4 (quoting Nw. Forest Res. Council v. Glickman, 82 F.3d 825, 838 (9th Cir. 1996)).

27   Far from “seeking the same limited interpretation” of the Clean Water Act as the Sacketts, the

28   Agencies have sought rulings (including from this Court) that the Rule’s definition of “adjacent

     Reply ISO MTI                                       5
     No. 3:18-cv-03521-RS
         Case 3:18-cv-03521-RS Document 101 Filed 02/09/21 Page 7 of 10



 1   wetlands” is an allowable exercise of agency discretion which they could reverse at any time under

 2   Chevron and Brand X. See ECF No. 95 at 16 n.8; Notice of Motion and Defendants’ Opposition to

 3   Plaintiffs’ Motion for Summary Judgment/Cross-Motion for Summary Judgment at 10–26,

 4   Wheeler, No. 3:20-cv-03005-RS, ECF No. 215 at 22–38. This expansive interpretation of the Clean

 5   Water Act would permit the Agencies the flexibility to later revise their regulations 4 to again

 6   include a wider portfolio of wetlands, including those alleged to exist on the Sacketts’ property.

 7            Waterkeeper misses the point when it argues that the Sacketts’ ongoing litigation with EPA

 8   “cannot serve as their basis for intervention here.” ECF No. 100 at 4. The Sacketts do not assert

 9   that their ongoing litigation is the “basis,” for their right to intervene in this lawsuit. Instead, the

10   Sacketts argue that their ongoing lawsuit against EPA—in which EPA has consistently asserted its

11   discretion to regulate wetlands on the Sacketts' land—illustrates that the Agencies are incapable

12   and unwilling to make the Sacketts’ statutory interpretation arguments. See ECF No. 95 at 17–18.

13                    3.     The Sacketts Offer Necessary Elements to the
                             Proceeding That EPA and the Army Will Neglect
14

15            Finally, the Sacketts will “offer necessary elements to the proceeding that [the] other parties

16   would neglect.” Citizens for Balanced Use, 647 F.3d at 898 (quoting Arakaki, 324 F.3d at 1086).

17   Most prominently, by advancing an argument which has been expressly “abandon[ed] or

18   concede[d]” by the Agencies, the Sacketts bring a “point of view to the litigation not presented by

19   either the plaintiffs or the defendants.” Lockyer, 450 F.3d at 445. The Sacketts have, by definition,

20   offered “necessary elements to the proceeding.” Waterkeeper offers nothing to refute this beyond

21   the flawed assertion that the Sacketts’ arguments lack merit.

22            Further, any claim that the Sacketts’ participation will not provide necessary elements is

23   contradicted by the fact that—in cases involving government parties—the Ninth Circuit favors

24   intervention where an intervenor’s interests are “potentially more narrow and parochial” than those

25   “of the public at large.” See Californians for Safe & Competitive Dump Truck Transp. v. Mendonca,

26   152 F.3d 1184, 1190 (9th Cir. 1998). The Sacketts have the “narrow and parochial” goal of

27   defending their freedom to build a home on a 2/3-acre residential lot in Idaho without having to

28   4
         And it appears the Agencies are now in the early stages of doing so. See ECF No. 99.

     Reply ISO MTI                                       6
     No. 3:18-cv-03521-RS
           Case 3:18-cv-03521-RS Document 101 Filed 02/09/21 Page 8 of 10



 1   first obtain a permit from the United States Army. ECF No. 95-1 ¶¶ 16, 20 (Sackett Decl.). It goes

 2   without saying that this interest does not belong to the public at large. Waterkeeper’s credulity-

 3   straining evidence-free assertion that the Agencies were somehow “singl[ing] out the Sacketts for

 4   special, positive treatment,” and attempting to “help the Sacketts directly,” does little to rebut this.

 5   ECF No. 100 at 4. The assertion is based upon the Agencies’ citations to general principles of law

 6   contained in Supreme Court opinions 5 and is plainly contradicted by other materials in the

 7   preamble. See 85 Fed. Reg. at 22,262 (asserting numerous public interests in the Rule, including to

 8   “protect navigable waters from pollution while providing an implementable approach to

 9   determining regulatory jurisdiction under the CWA”). If, after 13 years of preventing the Sacketts

10   from building a home on their lot, EPA developed some special solicitude for them, this is news to

11   the Sacketts, who remain locked in litigation with EPA over the scope of federal permitting

12   authority over their property, and who have witnessed the Agencies continue to promote legal

13   theories in defense of the Rule which are harmful to their property interests.

14   II.       In the Alternative, the Sacketts Are Entitled
               To Permissive Intervention Under Rule 24(b)
15

16             The Ninth Circuit considers a number of factors to determine whether permissive

17   intervention should be granted. See Spangler v. Pasadena City Bd. of Educ., 552 F.2d 1326, 1329

18   (9th Cir. 1977) (setting forth a non-exhaustive list of seven factors to guide the district court’s

19   discretion)). These factors pose no barrier to the Court exercising its “broad” discretion to permit

20   the Sacketts’ intervention.

21             First, as discussed above, EPA and the Army will not adequately represent the Sacketts’

22   interests, and Waterkeeper has failed to adequately argue otherwise. See supra pp. 2–7.

23   ///

24   ///

25   5
       EPA and the Army cite Sackett v EPA twice in the 89 pages of text accompanying the final rule:
     once with a “see” signal and once with a “see also” signal. See 85 Fed. Reg. 22,257, 22,270. In
26
     both instances, the citation is included as part of a broader survey of Supreme Court precedent
27   containing principles of law pertinent to Clean Water Act regulation. See 85 Fed. Reg. 22,257. The
     fact that the Sacketts are still fighting the EPA in federal court eight years after the Supreme Court
28   affirmed their right to do so hardly leaves them feeling “singled out for special, positive treatment.”

     Reply ISO MTI                                       7
     No. 3:18-cv-03521-RS
       Case 3:18-cv-03521-RS Document 101 Filed 02/09/21 Page 9 of 10



 1           Second, in arguing that the Sacketts’ proposed arguments do not relate to the merits of the

 2   case, Waterkeeper simply repeats the mistaken assertion—contradicted by Circuit authority—that

 3   the Sacketts’ argument for upholding the Rule cannot be considered by this Court. See ECF No. 100

 4   at 6.

 5           Third the Sacketts’ intervention poses no “delay” at all, let alone the sort of delay that might

 6   outweigh the substantial risk of inadequate representation. The Sacketts moved to intervene within

 7   a month of Waterkeeper filing its Amended Complaint and well before the Agencies’ responsive

 8   pleading is due. And again, by arguing that the Sacketts’ arguments “cannot succeed,” Waterkeeper

 9   appears to be requesting this Court to prematurely rule on the merits of those arguments.

10           Finally, as to the fourth factor cited by Waterkeeper: “whether parties seeking intervention

11   will significantly contribute to full development of the underlying factual issues in the suit.”

12   Spangler, 552 F.2d at 1329. The non-exhaustive list of seven factors set forth in Spangler is merely

13   intended to guide the Court’s discretion. Id. In only discussing four factors, Waterkeeper concedes

14   that not all factors always apply. Factual development of the evidentiary record is not relevant in

15   agency record review cases, such as this one, where no party will expand the evidence beyond that

16   contained in the Agencies’ administrative record. By arguing that the fourth factor counsels against

17   permissive intervention, Waterkeeper implicitly argues that intervention is disfavored in APA

18   record review cases. No such rule exists.

19   III.    Page Limits Are Not Appropriate
20           The standard page limits should be available to each party to this case. Waterkeeper writes

21   vaguely of the “burden” the Sacketts’ participation will place on the other parties to this litigation.

22   ECF No. 100 at 6–7. Yet it does not identify any ways in which the Sacketts’ timely intervention

23   will burden the existing parties to this APA record review case. Waterkeeper certainly does not set

24   forth any facts to justify such a radically diminished page count—less than half of the pages

25   permitted by the local rules.

26           Finally, should additional parties seek intervention, this Court should make an assessment

27   at that time as to whether consolidated briefing would be appropriate. Such a decision must be made

28

     Reply ISO MTI                                       8
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 101 Filed 02/09/21 Page 10 of 10



 1   based on a variety of factors that cannot be known now—such as the arguments sought to be raised

 2   by the as-yet hypothetical intervenors, and how their interests relate to the Sacketts’ interests.

 3                                             CONCLUSION

 4          The Sacketts should be granted intervention as of right or, in the alternative, should be

 5   granted permissive intervention.

 6          DATED: February 9, 2021.

 7                                                      Respectfully submitted,

 8                                                      ANTHONY L. FRANÇOIS
                                                        CHARLES T. YATES
 9                                                      Pacific Legal Foundation

10

11                                                      By      /s/ Anthony L. François
                                                               ANTHONY L. FRANÇOIS
12
                                                        Attorneys for Proposed Defendant-Intervenors
13                                                      Chantell and Michael Sackett

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Reply ISO MTI                                      9
     No. 3:18-cv-03521-RS
